 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDTIDEWATER ASSOCIATEDOIL COMPANYandTHE EMPLOYEES'AssoclA-TIoN,INC.Case No. 2-RM-361.November%6,196Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelationsAct, a hearing was held before Sidney H. Levy, hearingofficer.The hearingofficer's rulingsmade at thehearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-member panel [Members Houston, Styles, and Peterson].The Employer filed this petition to test the appropriateness of theunit in which the Union was certified by the Board on May 22, 1946,inTide Water Associated Oil Company,Case No. 2-R-54281 Sincethat certification the Employer and the Union have been in contractualrelationship.The most recent contract is for a 3-year period andwas entered into on April 3, 1952. The contractcoversvirtually thesame employees set forth in the Union's certification, but leaves tothe Board the question of whether certain employees found to benonsupervisory in 1946, should now be deemed supervisory and ex-cluded from the contract Unit .2The Employer contends that sincethe date of the Board's previous unit determination and because ofthe amendments to the Act in 1947, certain of the categories of em-ployees which were included in the earlier unit determination areclearly supervisors within the meaning of that term as it is definedin the amended Act. In addition, the Union contends that one em-ployee, because of changed circumstances, is no longer a supervisorand should now be included in the unit. Neither of the partiesdesiresan election at this time.It is thus clear that the only issue raised by the instant proceeding iswhether or not a substantial number of individuals heretofore found tobe nonsupervisory are now supervisory and, therefore, subject to thedisabilities of such individuals under the amended Act.The validityof the outstanding certification in all other respects is unchallengedand the Employer concedes the majority status of the Union as to thenonsupervisory employees in the certified unit.Accordingly, as thepetitionraisesno present question concerning representation of thenonsupervisory employees, we shall dismiss the petition as such, and' 66 NLRB 380.2 The current contractso defines the term supervisor that categories the Board haddetermined were not supervisors,are now considered to be supervisors and are excluded fromthe contract coverage.iHowever,the partieshave further provided that if the Boarddetermines in this proceedingthatsuch classifications are not supervisory,the contractwill be amended tocoversuch classifications.101 NLRB No. 125. TIDE WATER ASSOCIATEDOIL COMPANY571shall hereafter treat it as tantamount to a motion by the Employer toamend the certification issued in Case No. 2-R-5428, with respect tocertain alleged supervisory employees.-3The Disputed CategoriesThe Employer urges that working foremen in the labor departmentand the package and shipping department, "craft" working foremen,shift engineers in the gas plant and the press plant, shift working fore-men in the filter plant, and power plant shift supervisors, all of whomwere deemed to have been included in the unit, are clearly supervisorsunder the amended Act and should now be excluded. The Unionargues that the afore-mentioned groups are not supervisory classifi-cations and it would continue to include them in the unit. It wouldalso include the chef, who had been previously excluded.Working foremen in the labor department:The labor departmentis responsible for such jobs as the repair and installation of under-ground equipment, cleaning tanks, vessels, process equipment, andtubular equipment and cleaning up refinery areas.The workingforce varies between 50 and 100 employees and at the time of the hear-ing there were approximately 75 employees in this department.The 4 working foremen report each morning to the general foremanof the labor department, who is not only responsible for the labor de-partment but also for the crane and truck groups, and the paint shop.The general foreman distributes the daily work assignments to eachof the working foremen.Although the work assignments specify thenumber of employees to be placed on each assignment, the workingforemen select from the laborers' pool the employees to be used on aparticular job and direct them to their areas of work and assign themparticular tasks.Each working foreman will usually have from 8to 40 employees working under his direction at many varied jobs andthese employees may be working in smaller groups throughout theplant area of more than 200 acres.The working foreman moves fromjob to job checking on the work of the employees assigned to him.Heperforms no manual labor except perhaps to illustrate how a particu-lar job is to be performed. In the event that a novel problem ariseson the job, the working foreman will contact the labor department zoneforemen -1 or the general foreman for instructions.On minor mattersand in emergencies the working foreman uses his own discretion.Theworking foreman directs the employees as to the work to be done, howthey are to perform the work, and reports infractions of rules to thegeneral foreman.Although the working foremen make no recom-a Bauach andLombOptical Company,92 NLRB 139.is not clear as to the functions of the zone foreman inthe labordepartment,but he apparently assists the general foreman and is responsible for one of the three zonesof operationwithinthe plant area. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDmendations or discipline employees assigned to them, they are heldresponsible for the proper completion of the jobs assigned and for thesafety of the employees, and they do direct the men in their work. Inaddition, it appears that the employees in the labor department lookto the working foremen for instructions as to the job to be performed,how and when to perform it, and consider the working foremen the"boss" on the job.Working foremen in the package and shipping department:Thepackage and shipping department is responsible for filling lubricantsin various sized packages and shipping these packages to customers.In carrying out these duties, empty packages and cartons are received,inspected, and stored.Such packages and cartons are later filled withvarious products, properly branded, and either stored or shipped tocustomers.The package and shipping department usually employsbetween 100 and 150 employees who work under the supervision of thedepartment foreman and assistant foreman.The 5 working foremen report each morning to the departmentforeman.The department foreman distributes the daily work assign-ments and instructions to the working foremen. Such assignmentsand instructions, unlike those given in the labor department, alsoinclude the names as well as the number of employees who are assignedto each working foreman.The working foremen usually have from6 to 20 employees under their direction and they assign such employeesto particular areas and jobs within the department .5 In this depart-ment, as in the labor department, the working foremen direct thework of employees in their gang, and do not perform any manual labor.Although the working foremen may not discipline employees forinfractions of the Employer's rules, nor grant passes for leave to theemployees in their gangs, they are required to report infractions tothe department foreman.The working foremen are held responsiblefor the proper accomplishment of the work assigned to their crews;they are responsible for the rejection of damaged articles coming intotheir work area; and the employees in their respective crews expect to,and do, take orders from the working foremen."Craft" working foremen:The "craft" working foremen are as-signed to such departments as the electric shop, carpenter shop,machine shop, welding unit, plate shop, pipe shop, rigger shop, andsteam and power department.All perform substantially the sameduties within their particular fields and the parties agreed that testi-mony concerning the pipe shop operation and the duties of its workings One working foreman in this department indicated that after be received his orders fromthe department foreman,be then would assign some of his 10 or 12 man crew to suchduties as stacking cartons in the shed,others to placing cartons on conveyors,and othersto loading cartons inside box cars.He also reassigns them as onejob is complete and thegang moves to another job. TIDE WATER ASSOCIATED OIL COMPANY573foremen would be applicable to other "craft" departments and theirworking foremen.The pipe shop work is performed by approximately 215 employeesunder the supervision of the general foreman and 3 zone foremen eThe 6 working foremen in the pipe shop report to the general foreman-who distributes to each of them their daily assignment sheet.Thedaily assignment sheet contains a brief general description of the jobsto be performed, their priority, and the employees to be assigned tothe various jobs.The working foremen then dispatch the pipe fittersand other employees to their various job assignments throughout theentire plant.Each working foreman usually directs the work of from16 to 30 men .7The working foremen perform no manual labor exceptto show an employee how to perform a job or in the event of an emer-gency.They spend the remainder of the day going from job to joboverseeing the work of each gang and seeing that work assigned isproperly performed.They report infractions of the Employer's rulesto the pipe shop foreman.Although they make no recommendationsas to discipline and have no authority to issue passes to their men, theydo use their discretion on minor matters," are responsible for the properaccomplishment of the jobs assigned, and are the "boss" of the gangsassigned to them each day. In addition, the gangs expect to, and do,receive orders from the working foremen .9Salaried shift supervisors:The shift engineers in the gas plant andthe press plant, the shift working foremen in the filter plant, and thepower plant shift supervisors comprise the group here involved.Unlike the working foremen already discussed, these classificationswork on rotating shifts and are paid on a salary basis.Their respec-tive departments continue to operate 24 hours per day, 7 days per week.On the day shift, the salaried shift supervisors report to the super-visors of the gas plant, press plant, filter plant, and power plant,respectively.However, on the second and third shifts they are in6 Although the record is not clear as to the exact duties of the zone foreman, it doesappear thatthe entireplantarea is divided into threezones.In the event repairs are neededin a particular area,the operating personnel will report such informationto one of thezone foremen,who, in turn,estimates roughly the requirements of the craft for that zoneand job.The estimate is in turn submitted to the planning office which assembles all jobrequests.In addition,it appears that certain working foremen may report job progresswithin a zone to the zone foreman responsible for that area.Workingforemen may alsoseek advice or instructions from the zone foremen during the course of the day.TA workingforeman in the pipe shoptestified thatat times he may have 30 gangs work-ing under him.Each gang is composed of 2 men.8A pipe fitter,second-class,illustrating how a "craft" workingforeman uses his discre-tion, testified that he was assigned to perform a special job on certain foam lines, butwhile he was waiting for the carpentersto tear outsome planking,the working foremanassigned him to repair a steam leak nearby.i A pipe shop working foreman testified :Q. And they expect to receive their orders from you, and they acceptthem whenyou give them to them,do they not?A. They have to, naturally, because I was assigned those men and Iam responsiblefor them as part of the job. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplete control of their respective departments subject only to thenominal supervison of the night superintendent of the refinery, whqexercises general supervision over the entire refinery operation.The salaried shift supervisors each direct the work of approximately7 to 18 employees," and perform some manual work, such as testingwater and reading gauges 11They are responsible for the effectiveoperation of their respective departments on all 3 shifts; and abreakdown or a failure in these departments may very well force ashutdown of the entire refinery.The shift supervisors see that the men on their shift carry out theirduties properly and safely in coordinating the operations of theirrespective departments.They frequently instruct their crews tochange the operation of their equipment to meet certain requirementsand to maintain the proper balance. In emergencies it may be neces-sary that they shift members of their crews to other jobs.Althoughthey do not discipline employees for infractions of the Employer'srules, they do make reports of such infractions to their departmentsupervisors or the night superintendent 12On the second and thirdshifts, the shift supervisors report only to the night superintendent ofthe refinery, who appears to have little knowledge of the actual opera-tion of these departments.In sum, it appears that on minor problemswhich arise, the shift supervisors either use their own judgment insolving such matters, or consult the night superintendent as they deemproper.13At other times the night superintendent may call upon theshift supervisors for advice as to the course of action to be taken intheir respective departments.In the case of an emergency, however,the shift supervisors appear to take the necessary action and laterreport to the night superintendent.Chef:The chef is the head cook in the Employer's restaurant andin the cafeteria.Since 1949, the chef has been under the direct super-vision of a personnel assistant, who daily visits the restaurant inthemorning and during the lunch period.14 The chef plans the10 For the most part these employees are permanently assigned to specific stations.11 In the earlierTide Watercase,the Board found that the power plant shift supervisorsspend approximately 80 percent of their time performing manual labor.This record showsthat the power plant shift supervisors spend approximately 20 percent of their time per-forming manual labor.In addition,the record shows that the shift engineers in the gasplant may spend 50 to 70 percent of their time performing such work as taking samplesand readings,making tests,and opening and closing valves.32 The shift engineer in the gas plant testified that he had occasion to give a member ofhis crew instructions which were not followed.He reported this failure to his supervisor.The department supervisor then told the employee that he should follow the shift engineer'sinstructions unless such instructions violated safety regulations.11 The shift engineer in the press plant testified that on the night shift he had to makehis own decisions as to certain changes within the department.A shift foreman in the filterdepartment testified that many problems arise at night on which he must use his ownJudgment and he seldom bothers the night superintendent.14Prior to 1949,the chef planned all the menus and ordered all the food.However, itdoes appear that even during this period,be was under the supervision of a personnelassistant. TIDE WATER ASSOCIATED OIL COMPANY575restaurant menus in collaboration with his supervisor, and orders thedaily requirements of meat and other perishables.He assigns, di-rects, and is responsible for the work of an assistant cook and sevenhelpers.Although it does not appear that the chef disciplines em-ployees for infractions of the Employer's rules, he does report suchinfractions, and he also issues passes to the restaurant and cafeteriaemployees.15ConclusionsIn the earlierTide Watercase, the parties raised an issue only withrespect to four shift supervisors, having apparently agreed to includeshift engineers and shift working foremen'sThe Board, in deter-mining that the shift supervisors were not supervisors was guided ingreat part by the fact that the record showed that such classificationsperformed manual work at least 80 percent of the time, and also per-formed similar duties to those of the shift engineers and shift work-ing foremen whom the parties had agreed to include.Now, how-ever, the record shows that the shift supervisors no longer spend 80percent of their time performing manual labor; it further shows ingreat detail the duties of all the classifications hereinbefore discussed.In addition, the amended Act sets forth in its definition of "super-visor" criteria for ascertaining supervisory status which vary in cer-tain respects from those applied by the Board in the earliercase.17The present record in this case shows that the working foremen inthe labor department and the package and shipping department,"craft" working foremen, and salaried shift supervisors, assign, direct,and are held responsible for the proper accomplishment of the work offrom 3 to 40 employees. In addition, the salaried shift supervisors arethe only ones on the second and third shift who are equipped to resolveemergency situations and other technical questions.Also the respon-sibility of the working foremen in the labor department and "craft"working foremen is increased by virtue of the fact that they operateover widely scattered areas away from the zone foremen and otheracknowledged supervisory personnel. It appears that they use inde-pendent judgment in their direction of employees under them and dolittle or no manual labor, themselves. In addition, the employees con-lc Theassistant cook also issues such passes in the absence of the chef.11 Theunit placement of working foremen in the labor department,the package andshipping department,and various "craft"departments was not put in issue.,17Before the amendmentto the Act in 1947,the Boardapplied thefollowing standardsto determinesupervisoryissues:"authority to hire,promote,discharge,discipline, orotherwise effect changes in the status of employees,or effectively recommend such action."Section 2(11) of the amended Act provides: "The term 'supervisor'means any indi-vidual havingauthority, in the interest of the employer,to hire, transfer,suspend,lay off,recall,promote, discharge, assign,reward, or disciplineotheremployees,or responsibly todirect them,or to adjust their grievances,or effectively to recommend such action, if inconnection with the foregoing the exercise of such authority is not of a merely routine orclerical nature,but requires the use of independentjudgment." 576DECISIONSOF NATIONALLABOR RELATIONS BOARDsider them as their "boss" on the job and look to them for orders anddirection in their work.On the basis of these factors, and upon theentire record in this case, it is clear that the working foremen in thelabor department and the package and shipping department, "craft"working foremen, and salaried shift supervisors responsibly directtheir subordinates within the statutory definition of supervisors.As to the chef, it is clear, in view of his responsible direction of eightemployees, that he is a supervisor within the meaning of the amendedAct as he was deemed to be under the Board's old standards.As the instant proceeding is tantamount to a request by the Em-ployer to amend the existing certification to the extent only that itcontravenes Board-settled principles and the amended Act with respectto supervisory personnel, and as the amendment to the certificateherein to exclude the aforementioned categories will have that effect,and as there is no question concerning representation as to the non-supervisory employees in the unit, we are of the opinion that this reliefshould be granted 18Accordingly, we find that the working foremenin the labor department and the package and shipping department,"craft" working foremen, shift engineers in the gas plant and the pressplant, shift working foremen in the filter plant, and power plant shiftsupervisors are clearly supervisors within the meaning of the amendedAct and do not constitute part of the appropriate unit.We furtherfind, contrary to the Union, that the chef is a supervisor within themeaning of the amended Act.We shall amend our certification ofrepresentatives issued in Case No. 2-R-5428, on May 22, 1946, inaccordance with these findings.OrderIT IS HEREBY ORDERED that the certification of representatives, issuedin Case No. 2-R-5428, on May 22, 1946, be, and it hereby is, amendedso that the unit for which Employees' Association, Inc., was certifiedshall exclude the classifications of all working foremen in the labordepartment and the package and shipping department, "craft" work-ing foremen, shift engineers in the gas plant and the press plant, shiftworking foremen in the filter plant, power plant shift supervisors,and chef.19AND IT IS FURTHER ORDERED that the petionfiledin this case be, andit hereby is, dismissed.'8Shell PetroleumCorporation, 52 NLRB 313.'This is not to be construed as a recertification.